Citation Nr: 1002611	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  04-43 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD) and depression. 

2.  Entitlement to service connection for a left shoulder 
disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Jeng, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army 
from February 1975 to February 1978. 
 
This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri which, in part, denied the Veteran's 
claims of entitlement to service connection for an acquired 
psychiatric disorder and a left shoulder disability.  

In October 2007, the Board remanded this case for additional 
notification development.  A supplemental statement of the 
case (SSOC) which continued to deny the Veteran's claims was 
issued by the VA Appeals Management Center (AMC) in September 
2009.  The case is once again before the Board.

As previously noted in the Board's October 2007 remand, the 
Veteran requested a personal hearing with a Veterans Law 
Judge and in a March 2005 statement, the Veteran's 
representative indicated that she no longer wished to attend 
a hearing.  That hearing request was deemed to have been 
withdrawn.  38 C.F.R. § 20.702(e) (2009).  

Clarification of issue

The United States Court of Appeals for Veterans Claims 
(Court) has recently held that when a claimant makes a claim, 
she is seeking service connection for symptoms regardless of 
how those symptoms are diagnosed or labeled.  See Clemons v. 
Shinseki, 23 Vet App 1 (2009).  In this case, the Board has 
considered the Veteran's claim for all possible psychiatric 
disorders as discussed below.  





Remanded Issue

The issue of service connection for a left shoulder 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not serve in combat and her claimed in-
service PTSD stressor has not been corroborated.

2.  The competent medical evidence of record does not support 
a finding that a relationship exists between the Veteran's 
currently diagnosed psychiatric disorder, to include 
depressive disorder, and her military service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2009).

2.  An acquired psychiatric disorder, to include major 
depressive disorder, was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for an 
acquired psychiatric disorder and a left shoulder disability.  
As is discussed elsewhere in this decision, the issue of 
service connection for a left shoulder disability is being 
remanded for additional development. 

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

Stegall concerns

As alluded to in the Introduction, in October 2007, the Board 
remanded the claim to provide proper notice pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA) and 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and 
readjudicate the claim.  The AMC sent the Veteran VCAA and 
Dingess/Hartman compliant letters in December 2007 and June 
2009, and readjudicated the claim in a September 2009 SSOC. 

Thus, there is compliance with the Board's remand 
instructions.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [noting that where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a Veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, and for reasons 
stated immediately below, the Board has concluded that the 
notice requirements of the VCAA have been satisfied with 
respect to the issue on appeal.  

The Board observes that the Veteran was informed of the 
evidentiary requirements for a service connection claim in a 
December 4, 2007, letter from the RO.  Crucially, the RO 
informed the Veteran of VA's duty to assist her in the 
development of her claim in the above-referenced December 
2007 letter as well as letters dated February 24, 2003, and 
June 1, 2009, in which the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised that VA would assist her with obtaining 
"[r]elevant records from any Federal agency.  This may 
include medical records from the military, VA Medical Centers 
(including private facilities where VA authorized treatment), 
or the Social Security Administration."  See, e.g., the 
December 2007 VCAA letter at page 4. 

With respect to private treatment records, the letter 
informed the Veteran that the VA would make reasonable 
efforts to obtain private or non-Federal medical records to 
include "records from State or local governments, private 
doctors and hospitals, or current or former employers."  See 
e.g. the December 2007 VCAA letter at page 4.  Furthermore, 
the VA included copies of VA Form 21-4142, Authorization and 
Consent to Release Information, which the Veteran could 
complete to release private medical records to the VA.  

The Veteran was specifically notified in the December 2007 
VCAA letter to describe or submit any additional evidence 
which she thought would support her claim, in compliance with 
the "give us everything you've got" requirement contained 
in 38 C.F.R. § 3.159 (b).  [The Board notes that 38 C.F.R. 
§ 3.159 was revised, effective May 30, 2008.  See 73 Fed. 
Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to 
applications for benefits pending before VA on, or filed 
after, May 30, 2008.  The amendments, among other things, 
removed the notice provision requiring VA to request the 
Veteran to provide any evidence in her possession that 
pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).]

The February 2003, December 2007, and June 2009 letters also 
specifically requested that the Veteran provide details of 
her claimed PTSD specifically regarding the in-service 
assault and included a PTSD questionnaire.  In particular, 
the Veteran was told to complete the questionnaire, provide 
reports of treating private physicians, provide the dates and 
locations of any VA medical or Vet Center treatment, identify 
possible sources of information and evidence such as police 
reports or medical treatment records for the assault or rape, 
and provide supporting statements from individuals with whom 
the incident was discussed as well as correspondence sent to 
close friends or relatives relating to the incident.  Thus, 
the Veteran was provided explicit guidance as to what 
information and evidence would help substantiate her PTSD 
claim.

In short, the record indicates that the Veteran received 
appropriate notice under 38 U.S.C.A. § 5103.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.
  
In this case, Dingess element (1) is not at issue, and the 
Veteran was advised as to elements (2), (3), (4), and (5) in 
the December 2007 letter.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  Crucially, the 
Veteran was provided with VCAA notice through the February 
2003, December 2007, and June 2009 letters, and her claim was 
readjudicated in the September 2009 SSOC, after she was 
provided with the opportunity to submit evidence and argument 
in support of her claim and to respond to the VA notices.  
Thus, any VCAA notice deficiency has been rectified, and 
there is no prejudice to the Veteran in proceeding to 
consider her claim on the merits.  The Veteran has pointed to 
no prejudice resulting from the timing of the VCAA notice.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained 
service treatment records and post-service VA outpatient 
medical records.  No other records have been identified.  To 
this extent, as noted above, the Veteran was sent letters in 
December 2007 and June 2009 that provided her a non-inclusive 
list of type of evidence that she could submit to support her 
claim of being assaulted in service.  Other than another 
personal statement, neither the Veteran nor her 
representative submitted or identified additional evidence.  

A VA opinion with respect to the issue on appeal was obtained 
in July 2003.  38 C.F.R. § 3.159(c) (4).  To that end, when 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The examination appears to have been limited to question as 
to whether or not the Veteran had a diagnosis of PTSD and, if 
so, whether her PTSD was related to her purported in-service 
stressor.  The examiner did not address the Veteran's past 
history of depression and its relationship, if any, to her 
active service.  However, the crux of the Veteran's claim has 
consistently been the assertion that her depression and/or 
PTSD is related to her alleged assault.  To this extent, as 
will be discussed below, the Board finds that the Veteran has 
not submitted evidence of a verifiable stressor.  The Board 
does not find the Veteran to be a credible historian.  Any 
question as to the adequacy of the VA examination with 
respect to addressing etiology is essentially moot.  In other 
words, another VA examination is not necessary to decide this 
claim as the evidence of record contains sufficient competent 
evidence to decide the claim. 38 C.F.R. § 3.159(c)(4); 
McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board 
therefore finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion, if such an examination 
were actually needed, with respect to the issue on appeal has 
been met.  38 C.F.R. § 3.159(c) (4).  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of her claim.  As 
noted above, the Veteran withdrew her request to have a 
personal hearing.  

Accordingly, the Board will proceed to a decision as to the 
issue on appeal. 

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD) and depression. 

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection - PTSD

A specific VA regulation applies to PTSD claims.  In order 
for service connection to be awarded for PTSD, three elements 
must be present: (1) a current medical diagnosis of PTSD; (2) 
credible supporting evidence that a claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between the current PTSD symptomatology and the 
claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f) (2009); see also Moreau v. Brown, 9 Vet. App. 389 
(1996).

With regard to the second PTSD criterion, the evidence 
necessary to establish that the claimed stressor actually 
occurred varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  See 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2009).  
Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau at 395; Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other credible evidence that supports and 
does not contradict the veteran's testimony.  See Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  Moreover, except as 
provided below, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau, at 395-396.

In Patton v. West, 12 Vet. App. 272 (1999), the Court held 
that special consideration must be given to claims for PTSD 
based on sexual assault.  In particular, the Court held that 
the provisions in M21-1, Part III, 5.14(c), which address 
PTSD claims based on personal assault, are substantive rules 
that are the equivalent of VA regulations and must be 
considered.  See also YR v. West, 11 Vet. App. 393, 398-99 
(1998).

Paragraph 5.14c states that, in cases of sexual assault, 
development of alternate sources for information is critical.  
There is provided an extensive list of alternative sources 
competent to provide credible evidence that may support the 
conclusion that the event occurred, to include medical 
records, military or civilian police reports, reports from 
crisis intervention centers, testimonial statements from 
confidants, and copies of personal diaries or journals.  See 
M21-1, Part III, 5.14(c)(8).  Also of particular pertinence 
are the provision of subparagraphs (8) and (9) of Section 
5.14 which state that "[b]ehavior changes that occurred at 
the time of the incident may indicate the occurrence of an 
in-service stressor."  The Court in Patton stated that such 
changes in behavior should be examined and clinically 
interpreted to determine whether they constitute evidence of 
"[v]isits to a medical or counseling clinic or dispensary 
without a specific diagnosis or specific ailment."

Analysis 

PTSD

With respect to element (1) of 38 C.F.R. § 3.304(f), current 
disability, there are numerous diagnoses of PTSD of record.  
Element (1) is accordingly met.

With respect to element (3), medical nexus, there are several 
evaluations and a July 2003 examination report of record 
which links the Veteran's PTSD to her alleged in-service 
stressor.  Accordingly, element (3) has arguably been 
established.

With respect to critical element (2), combat status or 
verified stressors, the Board initially notes that the record 
does not reflect, and the Veteran does not contend, that the 
stressor upon which she relies is related to combat or POW 
experiences. Thus, the record must contain service records or 
other credible evidence which corroborates the reported 
stressors.  See 38 C.F.R. § 3.304(f) (2009).

The Veteran contends that in September or October 1977, she 
was assaulted and raped by a fellow soldier that had been her 
fiancé.  She maintains that he assaulted her as a means of 
punishing her for breaking-off their relationship, and that 
he threatened her with death if she ever reported the crime.  
A review of the Veteran's service records demonstrates a lack 
of evidence tending to corroborate the Veteran's reported in-
service stressor.  The Veteran's contemporaneous personnel 
and service treatment records do not indicate any report made 
by the Veteran that she was sexually assaulted or threatened 
with sexual assault.  Moreover, there is no indication of 
psychic trauma in service.  The Veteran responded "no" to 
questions concerning trouble sleeping, depression or 
excessive worry, and/or nervous trouble of any type in her 
October 1977 report of medical history which was completed in 
connection with her separation from military service.  Her 
psychiatric condition was assessed as normal.

The Board must determine the credibility and probative value 
of the evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1977) and cases cited therein [holding that the 
Board has the duty to assess credibility and weight to be 
given to the evidence].  As a lay person, the Veteran is 
competent to provide evidence of observable events, including 
having been assaulted.  See Savage v. Gober, 10 Vet. App. 
488, 496 (1997).  The question thus becomes one of 
credibility.

Crucially, aside from the Veteran's recent statements, made 
in connection with the Veteran's claim for monetary benefits 
from the government, the record contains not a scintilla of 
evidence which indicates that the Veteran was assaulted in 
service.  As previously noted, the December 2007 and June 
2009 notice letters specifically requested that the Veteran 
provide details of her claimed PTSD specifically regarding 
the in-service assault and included a PTSD questionnaire.  In 
particular, the Veteran was told to complete the 
questionnaire, provide reports of treating private 
physicians, provide the dates and locations of any VA medical 
or Vet Center treatment, identify possible sources of 
information and evidence such as police reports or medical 
treatment records for the assault or rape, and provide 
supporting statements from individuals with whom the incident 
was discussed as well as correspondence sent to close friends 
or relatives relating to the incident.  No such evidence has 
been submitted or identified.  Simply put, the determination 
as to whether stressor event (assault) occurred hinges on the 
credibility of her personal statements.

The Board has thoroughly reviewed the Veteran's service 
treatment records and there was no mention of trauma.  
Similarly, her service personnel records show that she 
consistently excelled in her duties during service.  The 
Board also notes that post-service treatment records pre-
dating her diagnosis of PTSD are consistently absent any 
reference to the alleged assault.  Records dated between 
February and October 2002 focus on her complaints of 
depression following her separation and divorce from her 
husband.  It was noted at that time that her ex-husband for 
emotionally and physically abusive.  Nearly a year passed 
before the Veteran associated her psychiatric problem with an 
in-service assault.  

The Board places far greater probative value on the 
pertinently negative contemporaneous service department 
records than it does on the more recent statements of the 
Veteran.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[noting that contemporaneous evidence has greater probative 
value than history as reported by the veteran]; see also 
Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting 
that it was proper to consider the veteran's entire medical 
history, including the lengthy period of absence of complaint 
with respect to the condition he now raised].  Such records 
are more reliable, in the Board's view, than the Veteran's 
unsupported assertion of events over thirty years ago.  See 
also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) [noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact].  The Veteran's statements are self-serving 
and are unsupported by her service records.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [stating that VA cannot 
ignore a veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence].  Accordingly, the Board finds 
the Veteran's statements to be lacking in credibility and 
probative value.

In addition to the Veteran's statement, the record also 
contains a lay statement from D.M.L.  However, this lay 
evidence does not contain any personal first-hand knowledge 
of the in-service assault, but rather is largely limited to 
vague statements regarding how the Veteran changed after her 
military service.  As such, the Board does not assign 
significant weight of probative value to this lay evidence.



In short, the Board finds that a preponderance of the 
evidence is against the existence of the purported in-service 
assault or any other in-service stressor. Hickson element (2) 
has not been met, and the Veteran's claim fails on that basis 
alone.

Accordingly, for reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
PTSD.  The benefit sought on appeal is therefore denied. 

All other psychiatric disorders, to include depression

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

With respect to Hickson element (1), current disability, the 
medical evidence indicates that the Veteran has been 
diagnosed with major depressive disorder. Hickson element (1) 
has therefore been demonstrated.

With respect to Hickson element (2), the Veteran's service 
treatment records are negative as to any suggestion of a 
depressive order or any other psychiatric problem during 
service.  The Veteran's October 1977 separation examination 
revealed that no psychiatric disabilities were present and, 
as noted above, the Veteran denied any depression or 
excessive worry on the report of medical history at that 
time.  

In fact, the first evidence of a depressive disorder comes 
more than 20 years after the Veteran left military service.  
Even giving the Veteran the benefit of doubt as to a 
diagnosis in the 1990's [the October 2003 VA examination 
report noted that the Veteran had depression for 12 years], a 
disorder did not manifest until more than a decade after 
service discharge.  There are no in-service or post service 
medical records indicating that the Veteran developed a 
depressive disorder during service. Accordingly, Hickson 
element (2) has not been met, and the Veteran's claim fails 
on this basis alone.

In the absence of element (2), it follows that element (3), 
medical nexus, is necessarily lacking.  Indeed, the evidence 
of record does not include any medical statements attempting 
to link the Veteran's currently diagnosed depressive disorder 
to her military service twenty years earlier.  To the extent 
that the Veteran contends that a medical relationship exists 
between her currently diagnosed depressive disorder and her 
military service, any such statements offered in support of 
the Veteran's claim do not constitute competent medical 
evidence and cannot be accepted by the Board.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  Indeed, in 
Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted that 
laypersons are not competent to offer medical opinions and 
that such evidence does not provide a basis on which to 
reopen a claim for service connection.  In Routen v. Brown, 
10 Vet. App. 183, 186, (1997), the Court noted "[l]ay 
assertions of medical causation . . . cannot suffice to 
reopen a claim under 38 U.S.C.A. 5108."  Moreover, as 
discussed, the Veteran attributes her psychiatric disability 
(depression) to her alleged in-service assault.  The Veteran 
again is not a credible historian with respect to her claim 
of being assaulted in service.

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b), discussed above, relating to chronicity and 
continuity of symptomatology.  However, as detailed above, 
there is no evidence of an in-service depressive disorder, 
and there is no indication of depressive symptomatology for 
years thereafter.  The Veteran was not formally diagnosed 
with major depressive disorder for more than 10 to 20 years 
after her separation from service, and there is no evidence 
of record that the Veteran received continuous treatment for 
depression during this gap.  See Voerth v. West, 13 Vet. App. 
117, 120-1 (1999) [finding that there must be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case.

Accordingly, Hickson element (3), medical nexus, has not been 
satisfied, and the claim fails on that basis as well.



ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD and depression, is denied. 


REMAND

2.  Entitlement to service connection for a left shoulder 
disability. 

As was noted in the Introduction, in October 2007 the Board 
remanded the Veteran's claim for VCAA and Dingess 
notification letter.  While notification letters were sent in 
December 2007 and June 2009, they only pertained in substance 
to the Veteran's claim for an acquired psychiatric disorder.  
They did not specifically provide notice of the elements 
necessary to establish a claim for service connection for a 
left shoulder disability as instructed by the Board.  The 
December 2007 letter listed the claim for service connection 
for left shoulder disability but only discussed what was 
necessary to establish a claim for service connection for 
PTSD.  She has yet to been given notice of the evidence 
necessary to substantiate her claim for service connection 
for left shoulder disability.  Because the Board's remand 
instructions have not been complied with, this issue must be 
remanded again.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [noting that where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance].

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should send the Veteran a 
corrective VCAA notice, to include 
providing notice of what elements are 
necessary to establish a claim for service 
connection for a left shoulder disability, 
and should request that the Veteran 
provide any evidence in her possession 
pertaining to the claim.  Dingess notice 
should also be provided.  A copy of the 
letter should be sent to the Veteran's 
representative.

2.  After taking any further action it 
deems necessary, and if required by the 
evidentiary posture of the case at the 
time, VBA should then readjudicate the 
Veteran's claim of entitlement to a 
service connection for a left shoulder 
disability.  If the benefit sought on 
appeal remains denied, VBA should provide 
the Veteran and her representative with an 
SSOC and allow an appropriate period of 
time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


